       Case 2:19-cr-00080-HCN-EJF Document 55 Filed 09/24/19 Page 1 of 4




JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                   :        Case No. 2:19-cr-00080 HCN

                       Plaintiff,           :
                                                     EIGHTH NOTIFICATION OF
       v.                                   :        COMPLIANCE AND REQUEST FOR
                                                     RECIPROCAL DISCOVERY
                                            :
RALPH DAVID BRINTON,
                                            :
                       Defendant.                    Judge Howard C. Nielson, Jr.
                                            :


       The United States of America, by and through the undersigned, hereby files its eighth

notification of compliance with its discovery obligations in this case and request for reciprocal

discovery from the defendant.

       The United States gives notice that the following is being or has been provided to counsel

for defendant:

  DESCRIPTION                             BATES RANGE
  CD                                        RDB_08555 to RDB_09535
       Case 2:19-cr-00080-HCN-EJF Document 55 Filed 09/24/19 Page 2 of 4

       As additional discoverable material becomes available, such material will be provided

within a reasonable time. Throughout this case, the United States will provide material

discoverable under Rules 16 and 26.2 of the Federal Rules of Criminal Procedure and the Jencks

Act without requiring the defendant to make a specific request for such material. Upon the

request of the defendant, the United States will permit and facilitate the defendant=s own

inspection, copying or photographing of those items described/defined in Rule 16(a)(1)(E).

       The United States also hereby requests disclosure of evidence by the defendant (also

known as reciprocal discovery) pursuant to Rule 16(b) of the Federal Rules of Criminal

Procedure and DUCrimR 16-1(c). By providing Rule 16 discovery without requiring a specific

request from the defense, the United States invokes a reciprocal obligation on the defendant

under DUCrimR 16-1(c), which states that the defendant must allow the government to inspect

and to copy the following, as further defined in Rule 16 of the Federal Rules of Criminal

Procedure:

               a.      Documents and tangible objects the defendant intends to introduce as
                       evidence at trial;

               b.      Reports of examinations and tests the defendant intends to introduce at
                       trial or that were prepared by a witness whom the defendant intends to call
                       at trial; and

               c.      A written summary of the testimony of any expert the defendant intends to
                       use a trial under Federal Rules of Evidence 702, 703 and 705.

The United States requests that the defendant provide to the government at a reasonable time

before trial, but no later than five working days before trial, copies of the material referenced in

this paragraph. Further, the United States requests continuing compliance with the reciprocal

discovery following the initial disclosure.

\\

\\

\\
       Case 2:19-cr-00080-HCN-EJF Document 55 Filed 09/24/19 Page 3 of 4




       The United States also hereby requests all written and recorded statements by any witness

other than the defendant whom the defendant intends to call at trial or a hearing covered by the

Jencks Act or Rule 26.2 of the Federal Rules of Criminal Procedure.

       DATED this 24th day of September, 2019.

                                             JOHN W. HUBER
                                             United States Attorney


                                             /s/ Cy H. Castle
                                             CY H. CASTLE
                                             Assistant United States Attorney
       Case 2:19-cr-00080-HCN-EJF Document 55 Filed 09/24/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am an employee of the United States Attorney=s Office, and

that a copy of the foregoing EIGHTH NOTIFICATION OF COMPLIANCE was made available

to all parties named below, this 24th day of September, 2019.


       Stephen G. Homer
       2877 West 9150 South
       West Jordan, UT 84088



                                                    /s/ Ingrid Westphal-Kelson
                                                    Paralegal Specialist
